Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-10 are objected to because of the following issues:
In claim 1, paragraph 4, the limitation of “stacked on the first semiconductor chip such that a portion of the stack module protrudes,” should be amended to the following: -- stacked on the first semiconductor chip, wherein a portion of the stack module protrudes--, in order to improve the clarity of the claimed limitations.
In claim 1, paragraph 5, the limitation of “and configured to include conductive through vias” should be amended to the following: --and includes conductive through vias--, in order to improve the clarity of the claimed limitations.
In claim 1, paragraph 8, the limitation of “the inner RDL structure such that chip pads of the second semiconductor chip are electrically connected” should be amended to the following: --the inner RDL structure, wherein the second semiconductor chip includes chip pads electrically connected--, in order to improve the clarity of the claimed limitations.
In claim 1, paragraph 8, the limitation of “a capacitor die disposed on the inner RDL structure to be spaced apart from the second semiconductor chip and configured to include a capacitor electrically connected” should be amended to the following: -- a capacitor die disposed on the inner RDL structure and spaced apart from the second semiconductor chip, and includes a capacitor electrically connected--, in order to improve the clarity of the claimed limitations.


Allowable Subject Matter
Claims 1-10 are objected to for the reasons set forth above, but would be allowable if rewritten in accordance with the suggestions above.
	The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record is the reference of Shin et al. (US 2011/0037157).  Shin et al. disclose: a semiconductor package 300 (Fig. 3) comprising: an outer redistributed line (RDL) structure 304 (Fig. 3); a first semiconductor chip 310 (Fig. 3) disposed on the outer RDL structure 304 (Fig. 3); a stack module 344 (Fig. 3) stacked on the first semiconductor chip, wherein a portion of the stack module 344 (Fig. 3) laterally protrudes from a side surface of the first semiconductor chip 310 in a plan view (Figs. 3-4); and a bridge die 322 (Fig. 3) stacked on the outer RDL structure 304 to support the protruding portion of the stack module 344 (Fig. 3) and includes conductive through vias 330 (Fig. 3) electrically connecting the stack module 344 to the outer RDL structure 304 (Fig. 3), wherein the stack module 344 includes: an inner RDL structure 346 (Fig. 3); a second semiconductor chip 352 (Fig. 3) disposed on the inner RDL structure 346, wherein chip pads of the second semiconductor chip 352 (Fig. 3) are electrically connected to the inner RDL structure 346 (Fig. 3).  
However, Shin et al. and the other prior art of record neither anticipate nor render obvious all the limitations of the base claim 1, including: a capacitor die disposed on the inner .

Conclusion
This application is in condition for allowance except for the following formal matters: 
See Claim Objections above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Abul Kalam, whose telephone number is (571)272-8346.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/ABUL KALAM/Primary Examiner, Art Unit 2829